DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
According to the Amendment filed on 10/8/21, Claims 1, 9 are amended, claims 10-20 are cancelled.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by HOEFER et al. (US. 20140039567).
HOEFER discloses a fastener guide fig. 4 for an orthopedic fixation device, comprising: a body 40, fig. 1; a collar 76, fig. 4 disposed around the body; slits 62 proximal to a first end of the body; and a guide arm formed by the slits 62 proximal to the first end of the body and configured to releasably hold a fastener 36 in the fastener guide fig. 2, each of the slits 62 having a closed end and an open end opposite the closed end and being capable to allow the guide arm to elastically move to allow the fastener to be moved or pushed through the fastener guide, wherein the guide arm capable to moves or flexes away from the body to allow the fastener to be received by the body, wherein the guide arm 
an extension portion 56 having first and second ends, the first end is adapted to couple to a handle 156, fig. 9; a fastener guide portion coupled to the second end of the extension portion fig. 1, 9, 7. Further comprising a ledge extending inwardly from a sidewall of the guide arms and configured to hold a head of the fastener figs 2-3.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH RAAFAT BOLES whose telephone number is (571)270-5537. The examiner can normally be reached 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/SAMEH R BOLES/Primary Examiner, Art Unit 3775